Citation Nr: 1626221	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-07 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to VA benefits based on the character and circumstances of the Veteran's discharge.  

2. Whether the character and circumstances of the Veteran's discharge are a bar to eligibility for VA benefits, to include whether the Veteran was insane.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to May 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that found that the Veteran was not insane at the time of his unauthorized absence from service.

In May 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1. A Board decision issued in January 2009 found that the character and circumstances of the Veteran's discharge from service were a bar to eligibility for VA benefits; the Veteran did not appeal this decision.

2. Evidence received since the January 2009 Board decision was not previously considered and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to VA benefits.

3. Evidence supports the Veteran's contention that he was insane during his time in service, that his insanity caused his extensive periods of unauthorized absence (UA)/absent without official leave (AWOL), and that it contributed to his discharge from service.



CONCLUSIONS OF LAW

1. The Board decision of January 2009 is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

2. Evidence received since the January 2009 Board decision is new and material and the claim of entitlement to VA benefits is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for status as a Veteran and entitlement to VA benefits have been met.  38 U.S.C.A. §§ 101, 107, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefits sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

In January 2009, the Board issued a decision regarding whether the Veteran was eligible for VA benefits based on the character of his discharge (under honorable conditions) and the circumstances of his discharge (more than 600 total days of UA/AWOL status).  The Board specifically found that the Veteran did not present compelling circumstances for his extensive AWOL periods and was not insane at the time he was AWOL.  These determinations were based on the Veteran's service medical and personnel records, statements to and findings by the Naval Discharge Review Board which granted an upgrade in the character of discharge, and written statements from the Veteran and his family.  

Evidence submitted since the January 2009 Board decision includes his written statement asserting that he was insane during his period of service, which accounted for his multiple periods of AWOL, his testimony at hearing in May 2016, and statements from several providers.  Specifically, the Veteran's mental health provider, T.A.H., submitted several statements attesting that the Veteran's history of severe physical abuse suffered as a child had left him with PTSD and caused him to become an alcoholic by age 14, and that these conditions were exacerbated by the circumstances of his military service, such that he was insane.  The provider further stated that because of the Veteran's insanity, he frequently went AWOL, feeling that it was the best way to handle his problems, including during the 375-day period during which he visited his brother who had severe cirrhosis of the liver.  This, in turn, was directly related to the character and circumstances of his discharge from the Marine Corps.

The Veteran's statements and those of T.A.H. were not previously before the Board and are therefore new evidence.  They directly relate to the question of culpability which serves as a bar to VA benefits and are therefore material.  And they address the issue of potential insanity in service negating the periods of AWOL, the basis for the previous denial.  As such, this evidence is new and material and the claim for VA benefits is reopened.  38 C.F.R. § 3.156.

Character and Circumstances of Discharge

When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of Veteran.  38 U.S.C.A. § 1110; Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a), and regulatory bars listed in 38 C.F.R. § 3.12(c) and 38 C.F.R. § 3.12(d).  A discharge or release from service under one of the conditions specified in 38 C.F:R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

The Court has held that the benefit of the doubt standard applies to the question of veteran status.  Donnellan v. Shinseki, 24 Vet. App. 167, 175 (2010).

Regardless of the character of discharge listed on the DD Form 214, the law states that benefits are not payable where the former service member was discharged or released under specific conditions, including as a result of being AWOL for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c)(6).  This bar to benefit entitlement does not apply if the former service member demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  Id.  Similarly, it is not a bar to benefits where the former service member is determined to have been insane at the time of the offense leading to discharge.  38 C.F.R. § 3.12(b).

VA regulations define an "insane" person as one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence establishing the claimant was insane at the time of the offenses in question leading to discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).

Facts and Analysis

The record shows that the Veteran's military service between October 1973 and May 1976, a total of 938 days, included multiple periods of AWOL/UA.  These periods were 9 days in February 1974, another 56 days from February 1974 to April 1974, 139 days from July 1974 to November 1974, 56 days from December 1974 to February 1975, and 375 days from May 1975 to May 1976.  In all, the Veteran actually served only 303 days out of the 938 days of his official service period, with 635 days in AWOL/UA status.  The narrative reason for separation listed on his DD Form 214 is "in lieu of trial by court-martial."  Since the time of his discharge of service, the character of his service has been upgraded by the service department from "other than honorable" to "under honorable conditions."  However, despite this change, the matter of the Veteran's periods in UA/AWOL status must still be addressed in determining eligibility for VA benefits.

The Veteran's military records, including both medical records and personnel records, do not show any evidence of mental health issues in service.  He was treated in November 1973 for complaints of black out spells which occurred "usually yearly" since age 14.  He had last had an episode in May 1973, with no sequelae and no evidence of skull fracture; he was not taking any medication for the problem.  He complained of dizziness and sensations of the room spinning for the past 24 hours.  A physical examination showed no clinical findings and the provider diagnosed chronic post-concussion syndrome, not disabling.

The record contains treatment records from mental health provider T.A.H. who has been treating the Veteran since February 2009 both in private practice and through VA.  The Veteran provided a history of physical and mental abuse in childhood, beginning at age 8 and continuing until he joined the Marines.  He reported that his step-father beat him and that he feared for his life and joined the Marines to escape his step-father.  He reported having recurrent blackouts throughout his three years in service and receiving ongoing treatment since service for depression, anxiety, and alcohol abuse.  He had been sober since the mid-1980s.  The provider has offered the opinion that the Veteran has a diagnosis of PTSD, chronic and severe, (recently changed to major depressive disorder with psychotic features) secondary to childhood trauma, based on the history provided, and appeared to have had such a mental health condition prior to joining the Marines.  The provider stated that the Veteran's mental health problems had a very negative effect on his career as a Marine, because he reacted to drill instructors and authority figures in the same way he did to his abusive step-father.  The provider has stated that the Veteran's mental health disorder/PTSD during his time in the Marines "appears to have reached the point where he was mentally, socially and emotionally incapacitated."  He had a prolonged deviation from normal behavior, had interfered with the peace of society, and was so departed from the standard of the community as to lead him to be maladjusted to the social customs of the community in which he resided.  The provider has said that the Veteran's PTSD diagnosis had also contributed to him being charged with second degree murder in 1979.  The provider has offered the opinion that the Veteran's mental health disability had a causal relationship his having gone AWOL several times in the Marines and "appears to have reached the legal definition of insanity."

In light of the multiple statements from T.A.H. and the fact that there is no affirmative evidence to the contrary, the Board must conclude that the Veteran was legally insane, as defined in 38 C.F.R. § 3.354, during his time in service and during his periods of AWOL from the Marines.  As such, under the provisions of 38 C.F.R. § 3.12(b), the fact that the Veteran was discharged in lieu of court martial due to prolonged AWOL status is not a bar to the payment of VA benefits.


ORDER

New and material evidence having been submitted with respect to the character and circumstances of the Veteran's discharge from service, the claim for entitlement to VA benefits is reopened; the petition is granted.

The Veteran's character and circumstances of his discharge are not a bar to entitlement to VA benefits.



______________________________________________
P. Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


